Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 19, Adam et al. (US 6053176) is the closest prior art of record regard to the instant invention of claim 19. However, Adam does not teach: “a driving mechanism or a motor for generating relative motion between the heater and the regions such that one of the regions can be placed adjacent to the heater to be selectively heated and so that vapor from that selectively heated region passes out from the device during operation of the heater”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 19. These limitations, in combination with the remaining limitations of claim 19, are neither taught nor suggested by the prior art of record, therefore claim 19 is allowable.
	Claims 21-22; 26; 35-41 are dependent on claim 19 and are therefore allowable.
With regard to claim 23, Adam et al. (US 6053176) is the closest prior art of record regard to the instant invention of claim 23. However, Adam does not teach: “an electromagnetic shield positioned between the induction coil and the compartment, the electromagnetic shield being arranged to define a gap through which electromagnetic radiation can pass from the induction coil to the compartment in use”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 23. These limitations, in combination with the remaining limitations of claim 23, are neither taught nor suggested by the prior art of record, therefore claim 23 is allowable.
	Claims 24-25 are dependent on claim 23 and are therefore allowable.
With regard to claim 27, Adam et al. (US 6053176) is the closest prior art of record regard to the instant invention of claim 27. However, Adam does not teach: “a controller for controlling the heater such that a region of the plural regions that is adjacent to the heater can be selectively heated and so that vapor from that selectively heated region passes out from the device during operation of the heater; and a divider positioned within the compartment to define the plural regions”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claim 27. These limitations, in combination with the remaining limitations of claim 27, are neither taught nor suggested by the prior art of record, therefore claim 27 is allowable.
	Claims 28-34 are dependent on claim 27 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831